DENSON, J.
This bill is filed by J. M. Boggs and wife, M. E. Boggs, against K. D. Holloway, and prays the cancellation of a deed' executed by complainants, conveying to the respondent title to a tract of land described in the bill. The equity of the bill rests' upon the alleged drunkenness of J. M. Boggs at the time the deed was executed. On the submission of the cause on the pleadings and proof, the chancellor held that the proof on the subject of drunkenness was insufficient to authorize the relief prayed, and dismissed the bill on its merits .From that decree the appeal is prosecuted.
The law in respect to the degree of drunkenness necessary to authorize avoidance of contracts is clearly set forth in Wright v. Waller, 127 Ala. 537, 29 South. 57, *28854 L. R. A. 440, and need not be repeated here. — See, also, Oakland v. Shelley, 129 Ala. 470, 29 South. 385. The answer specifically and fully denies the material allegations of the bill. The burden of proof rests upon the complainants; and, while the evidence in respect to the subject of drungenness is in conflict, we are, after careful consideration, constrained to agree with the chancellor in his conclusion, and the decree appealed from will be affirmed.
This renders it unnecessary to consider other assignments of error, or to determine whether there is a misjoinder of parties complainant in the bill.
Affirmed.
Tyson, (’: J., and Simpson and Andiorson. JJ., concur.